Citation Nr: 1123101	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-35 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of whether the disability rating for the Veteran's service-connected prostate cancer was properly reduced is raised by an April 2011 informal hearing presentation.  This issue is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's erectile dysfunction is etiologically related to his service-connected prostate cancer.


CONCLUSION OF LAW

Erectile dysfunction is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is service-connected for prostate cancer, rated as 100 percent disabling from April 19, 2007, 10 percent disabling from November 1, 2009, and 20 percent disabling from January 12, 2010.  The Veteran contends that service connected is warranted for ED as he did not have ED prior to radiation therapy for his service-connected prostate cancer.
 
The Veteran was afforded VA examinations in January and July 2008 for the genitourinary system in which it was noted that he had onset of prostate cancer in April 2007, presumably cured.  

The January 2008 VA examiner generally opined, in pertinent part, that the Veteran reported having ED for many years, thus ED preexisted the diagnosis of prostate cancer by many years, and that his ED was most likely contributed greatly to multiple other risk factors rather than his prostate cancer or its related treatments.  

The July 2008 VA examiner noted the presence of ED and described the most likely etiology as being that it had onset or worsened since radiation therapy.  The examiner also stated that this history was confusing since the Veteran reported being celibate for 30 years prior to the diagnosis/therapy.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds the opinion from the July 2008 VA examiner to be more probative than that provided by the January 2008 VA examiner.  In this regard the Veteran reported that he experienced ED after, not before, his radiation therapy for his service-connected prostate cancer.  The opinion provided by the January 2008 VA examiner was based on the incorrect notion that the Veteran experienced ED for many years prior to his treatment.  The Veteran is competent to state when he first experienced ED and that the symptoms have continued since his treatment.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible. 

In sum, as the July 2008 VA examiner noted the presence of ED and described the most likely etiology as being that it had onset or worsened since radiation therapy, thereby linking his ED to the service-connected prostate cancer, and the Veteran has provided credible statements concerning a continuity of symptomatology since the radiation therapy, the Board finds that the evidence in favor of the claim of entitlement to service connection for ED is at least in equipoise with that against the claim.  

Accordingly, entitlement to service connection for ED is warranted.


ORDER

Entitlement to service connection for ED is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


